824 F.2d 287
Fed. Sec. L. Rep.  P 93,557Estelle JACOBSON and Cynthia Carson, Appellants in Nos.85-3311 and 85-3343,v.MERRILL LYNCH, PIERCE, FENNER & SMITH, INC. and Robert M.Kolaczynski, Appellants in No. 85-3282.Marilyn E. BURRISv.PAINE, WEBBER, JACKSON AND CURTIS, INC., Smith Barney,Harris Upham & Co., Inc., and Donald J. Porter.Appeal of SMITH BARNEY, HARRIS UPHAM & CO., INC.Herbert BLUMENTHALv.DEAN WITTER REYNOLDS INC. and Daniel J. Turov.Appeal of Dean Witter Reynolds Inc.
Nos. 85-3282, 85-3311, 85-3343, 85-5517, 85-5542, 85-5552.
United States Court of Appeals,Third Circuit.
Nos. 85-3282, 85-3311 and 85-3343 Originally Argued April 17, 1986.Nos. 85-5517, 85-5542 and 85-5552 Originally Submitted Under
Third Circuit Rule 12(6) April 14, 1986.Submitted on Remand June 25, 1987.Decided Aug. 5, 1987.

On appeal from the United States District Court for the Western District of Pennsylvania, Glenn E. Mencer, Judge.
On Appeals from the United States District Court for the District of New Jersey;  H. Lee Sarokin and Dickinson R. Debevoise, Judges.
Nos. 85-3282, 85-3311 and 85-3343 Originally Argued Before ADAMS, GIBBONS, and MANSMANN, Circuit Judges.
Submitted on Remand Before GIBBONS, Chief Judge, MANSMANN and GARTH, Circuit Judges.
OPINION ON REMAND FROM THE SUPREME COURT
PER CURIAM:


1
The Supreme Court --- U.S. ----, 107 S. Ct. 3204, 96 L. Ed. 2d 691 having vacated our decision in Jacobson v. Merrill Lynch, Pierce, Fenner & Smith, 797 F.2d 1197 (3d Cir.1986), and remanded the proceeding to us in light of Shearson/American Express, Inc. v. McMahon, --- U.S. ----, 107 S. Ct. 2332, 96 L. Ed. 2d 185 (1987), we in turn now vacate the district court's decision in Jacobson v. Merrill Lynch, Pierce, Fenner & Smith, 605 F. Supp. 510 (W.D.Pa.1984), and remand the case for further action consistent with the Supreme Court's mandate.